Case 2:20-cv-00974-GRB-AKT Document 11 Filed 05/05/20 Page 1 of 14 PageID #: 66




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -------------------------------------------------------------------------X
 TONY CACCAVALE, ANTHONY MANGELLI, and                                      Case No: 20-CV-00974
 DOUGLAS SORBIE, individually and on behalf of all                          (GRB)(AKT)
 others similarly situated,
                                                                            FIRST AMENDED CLASS
                                             Plaintiffs,                    ACTION COMPLAINT

                       -against-                                  JURY TRIAL DEMANDED

 HEWLETT-PACKARD COMPANY A/K/A HP INC.,
 HEWLETT PACKARD ENTERPRISE COMPANY and
 UNISYS CORPORATION,

                                              Defendants.
 -------------------------------------------------------------------------X
         Plaintiffs TONY CACCAVALE, ANTHONY MANGELLI AND DOUGLAS SORBIE,

 individually and on behalf of all others similarly situated, as class representatives, by their

 attorneys Moser Law Firm, P.C. allege, upon personal knowledge as to themselves and upon

 information and belief as to other matters, as follows:

                                   PRELIMINARY STATEMENT

            1. Plaintiffs TONY CACCAVALE (“Caccavale”), ANTHONY MANGELLI

 (“Mangelli”), and DOUGLAS SORBIE (“Sorbie”)(collectively “Plaintiffs”) bring this action

 individually in accordance with New York Labor Law (“NYLL”) for failure to timely pay wages

 under NYLL § 191 and for failure to comply with NYLL § 195 (1).

            2. Plaintiffs also bring this action on behalf of themselves and all similarly situated

 manual workers who furnished labor to Defendants HEWLETT-PACKARD COMPANY A/K/A

 HP INC. (“HP”), HEWLETT PACKARD ENTERPRISE COMPANY (“HPE”) and/or UNISYS

 CORPORATION (“Unisys”), who were not timely paid wages under NYLL § 191, and/or who

 were not furnished with wage notices within 10 days of hiring as required by NYLL § 195 (1)

 and NYLL § 198 (1-b).
                                                  1
                                                                                           7074733.1
Case 2:20-cv-00974-GRB-AKT Document 11 Filed 05/05/20 Page 2 of 14 PageID #: 67




                                   JURISDICTION AND VENUE

              3. This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332 (a)(1),

 28 U.S.C. § 1332 (d)(2)(a), and/or 28 U.S.C. § 1367.

              4. Venue is proper in the Eastern District of New York pursuant to 28 U.S.C. §

 1391(b)(2) because a substantial part of the events or omissions giving rise to the claims

 occurred in this District.

                                           THE PARTIES

 Plaintiffs

              5.   Plaintiff Caccavale is an individual who resides in the State of New York,

 County of Suffolk.

              6.   Plaintiff Mangelli is an individual who resides in the State of New York, County

 of Nassau.

              7. Plaintiff Sorbie is an individual who resides in the State of New York, County of

 Suffolk.

 Defendants

              8. Defendant HP is a foreign company incorporated in Delaware with a principal

 place of business in Palo Alto, California.

              9. Defendant HPE is a foreign company incorporated in Delaware with a principal

 place of business in San Jose, California.

              10. Defendant Unisys is a foreign corporation incorporated in Delaware with a

 principal place of business in Blue Bell, Pennsylvania.

              11. Defendant HP, inter alia, sells printers, laptops and desktop personal computers.



                                                   2
                                                                                             7074733.1
Case 2:20-cv-00974-GRB-AKT Document 11 Filed 05/05/20 Page 3 of 14 PageID #: 68




             12. Defendant HPE, inter alia, focuses on enterprise hardware products such as

 servers and networking equipment.

             13. Defendant Unisys, inter alia, offers outsourcing and managed services, systems

 integration and consulting services, high end server technology, cybersecurity and cloud

 management software, and maintenance and support services (HP, HPE and Unisys collectively

 “Defendants”).

                                     STATEMENT OF FACTS

             14. Plaintiff Caccavale was employed by HP and/or its predecessors from

 approximately 1985 until November 2015.

             15. Plaintiff Mangelli was employed by HP and/or its predecessors from

 approximately 1980 until November 2015.

             16. Plaintiff Sorbie was employed by HP and/or its predecessors from approximately

 1997 until November 2015.

             17. During their employment with HP, Plaintiffs worked as Field Service Engineers

 in Long Island, Queens, Brooklyn, the Bronx and/or Manhattan.

             18. Their jobs required that they physically fix various pieces of hardware and

 software.

             19. On a typical day, Plaintiffs would access an application which indicated where

 their first job would be located.

             20. Plaintiffs would drive to a location to pick up the needed part(s) which would be

 pre-selected for them.

             21. The needed part(s) typically would be located in different locations throughout

 the New York metropolitan area.

                                                 3
                                                                                          7074733.1
Case 2:20-cv-00974-GRB-AKT Document 11 Filed 05/05/20 Page 4 of 14 PageID #: 69




             22. Once the part(s) were picked up, Plaintiffs would drive to a customer location and

 find the listed contact for the given client.

             23. Thereafter, Plaintiffs would take the given part(s), which, depending upon volume

 and weight, may have to be moved by a hand truck, as well as their tools (generally including,

 but not limited to, screwdrivers, Allen wrenches, hex tools, and a digital volt meter), into the

 customer’s building.

             24. Plaintiffs would then have to fix given items which could entail physically

 breaking down the item several times and having to reassemble it.

             25. Once the first job was over, Plaintiffs would often receive subsequent jobs where

 they would repeat the above described tasks.

             26. When the given jobs for the day were completed, Plaintiffs would be required to

 account for various parts. If, for example, a replaced item was damaged they would either have

 to physically bring the item to a given location or pack it up, put it in a box, and put a label on it

 for mailing to a given location.

             27. At all times that Plaintiffs were employed by HP, they spent most of their time

 engaged in physical labor.

             28. At all times that Plaintiffs were employed by HP, they spent at least 25% of their

 working time engaged in physical labor.

             29. At all times that Plaintiffs were employed by HP, Plaintiffs were manual workers.

             30. During the entirety of their employment with HP, Plaintiffs were paid on a bi-

 weekly basis.




                                                   4
                                                                                              7074733.1
Case 2:20-cv-00974-GRB-AKT Document 11 Filed 05/05/20 Page 5 of 14 PageID #: 70




              31. In or about November 2015, Hewlett-Packard Company split into two

 independent entities with the creation of HPE and Hewlett-Packard Company being renamed HP

 Inc.

              32. In or about November 2015, Plaintiff Caccavale was hired by HPE.

              33. Plaintiff Caccavale was employed by HPE from approximately November 2015 to

 July 2018.

              34. In or about November 2015, Plaintiff Mangelli was hired by HPE.

              35. Plaintiff Mangelli was employed by HPE from approximately November 2015 to

 July 2018.

              36. In or about November 2015, Plaintiff Sorbie was hired by HPE.

              37. Plaintiff Sorbie was employed by HPE from approximately November 2015 to

 July 2018.

              38. During their employment with HPE, Plaintiffs worked as Field Service Engineers

 in Long Island, Queens, Brooklyn, the Bronx and/or Manhattan.

              39. During their time working for HPE, Plaintiffs performed the same duties that they

 had previously performed for HP.

              40. At all times that Plaintiffs were employed by HPE, they spent most of their time

 engaged in physical labor.

              41. At all times that Plaintiffs were employed by HPE, they spent at least 25% of their

 working time engaged in physical labor.

              42. At all times that Plaintiffs were employed by HPE, Plaintiffs were manual

 workers.



                                                   5
                                                                                             7074733.1
Case 2:20-cv-00974-GRB-AKT Document 11 Filed 05/05/20 Page 6 of 14 PageID #: 71




            43. During the entirety of their employment with HPE, Plaintiffs were paid on a bi-

 weekly basis.

            44. In 2018, Unisys hired HPE Field Service Engineers employed in the State of New

 York.

            45. In or about July 2018, Plaintiff Caccavale was hired by Unisys.

            46. Plaintiff Caccavale was employed by Unisys from approximately July 2018 until

 February 28, 2019.

            47. In or about July 2018, Plaintiff Mangelli was hired by Unisys.

            48. Plaintiff Mangelli was employed by Unisys from approximately July 2018 until

 February 28, 2019.

            49. In or about July 2018, Plaintiff Sorbie was hired by Unisys.

            50. Plaintiff Sorbie is still employed by Unisys.

            51. During their employment with Unisys, Plaintiffs were/are employed as Field

 Service Engineers and worked/work in Long Island, Queens, Brooklyn, the Bronx and/or

 Manhattan.

            52. During their employment with Unisys, Plaintiffs performed/perform the same

 duties that they had previously performed for HP and HPE.

            53. At all times that Plaintiffs were/are employed by Unisys, they spent/spend most of

 their time engaged in physical labor.

            54. At all times that Plaintiffs were/are employed by Unisys, they spent/spend at least

 25% of their working time engaged in physical labor.

            55. At all times that Plaintiffs were/are employed by Unisys, Plaintiffs were/are

 manual workers.

                                                 6
                                                                                           7074733.1
Case 2:20-cv-00974-GRB-AKT Document 11 Filed 05/05/20 Page 7 of 14 PageID #: 72




            56. During the entirety of their employment with Unisys, Plaintiffs were/are paid on

 a bi-weekly basis.

            57. Upon information and belief, HP has not been authorized by the New York

 Commissioner of Labor to pay manual workers less frequently than weekly pursuant to Labor

 Law § 191.

            58. Upon information and belief, HPE has not been authorized by the New York

 Commissioner of Labor to pay manual workers less frequently than weekly pursuant to Labor

 Law § 191.

            59. Upon information and belief, Unisys has not been authorized by the New York

 Commissioner of Labor to pay manual workers less frequently than weekly pursuant to Labor

 Law § 191.

            60. HPE did not furnish Plaintiffs with a wage notice within ten days of hiring as

 required by NYLL § 195 (1) and NYLL § 198 (1-b).

                              CLASS ACTION ALLEGATIONS

            61. All Field Service Engineers employed by Defendants in the State of New York

 performed/perform the same duties as Plaintiffs.

            62. All Field Service Engineers employed by Defendants in the State of New York

 performed/perform duties similar to those performed by Plaintiffs.

            63. All Field Service Engineers employed by Defendants in the State of New York

 had/have the same job description.

            64. All Field Service Engineers employed by Defendants in the State of New York

 spent/spend most of their time engaged in physical labor.



                                                 7
                                                                                        7074733.1
Case 2:20-cv-00974-GRB-AKT Document 11 Filed 05/05/20 Page 8 of 14 PageID #: 73




            65. All Field Service Engineers employed by Defendants in the State of New York

 spent/spend at least 25% of their time engaged in physical labor.

            66. All Field Service Engineers employed by Defendants in the State of New York

 were/are manual workers.

            67. All Field Service Engineers employed by Defendants in the State of New York

 were/are paid on a bi-weekly basis.

            68. All Field Service Engineers hired by HPE did not receive a wage notice within 10

 days of hiring as required by NYLL § 195 (1) and NYLL § 198 (1-b).

            69. Plaintiffs bring this action under Rule 23 of the Federal Rules of Civil Procedure,

 on behalf of themselves and the following classes:

            (a) All Field Service Engineers who were/are employed by HP in the State of New
                York at any time from six years prior to the filing of the initial complaint in this
                matter to the present (the “HP Class”);
            (b) All Field Service Engineers who were/are employed by HPE in the State of New
                York at any time from six years prior to the filing of the initial complaint in this
                matter to the present (the “HPE Class”);
            (c) All Field Service Engineers who were/are employed by Unisys in the State of
                New York at any time from six years prior to the filing of the initial complaint in
                this matter to the present (the “Unisys Class”);
            (d) All Field Service Engineers who were hired by HPE at any time from six years
                prior to the filing of the initial complaint in this matter to the present. (“Notice
                Class”)(HP Class, HPE Class, Unisys Class and Notice Class are collectively
                referred to as the “Classes”).

            70. There is diversity of citizenship between at least one class member and the

 Defendants.

            71. Upon information and belief, there is complete diversity of citizenship between

 Plaintiffs and the members of the Classes on the one hand and Defendants on the other hand.

            72. The members of the Classes are so numerous that joinder of all members is

 impracticable. The members of the Classes are believed to be in excess of 40 individuals and

                                                 8
                                                                                           7074733.1
Case 2:20-cv-00974-GRB-AKT Document 11 Filed 05/05/20 Page 9 of 14 PageID #: 74




 possibly in excess of 100 individuals. The precise number of members of the Classes is known

 to the Defendants.

            73. Common questions of law and fact exist as to the Classes that predominate over

 any questions only affecting members of the Classes individually, namely: (1) whether the Field

 Service Engineer job is a “manual worker” position; (2) whether employees hired by HPE from

 HP were entitled to a wage notice under NYLL § 195 (1); (3) whether Field Service Engineers

 were paid on a bi-weekly basis; and (4) the damages to which members of the Classes are

 entitled due to the Defendants’ failure to comply with NYLL § 191, NYLL § 195 (1), and/or

 NYLL § 198 (1-b).

            74. The Plaintiff(s)’ claims are typical of the claims of the Classes they seek to

 represent. Plaintiffs and all of the members of the Classes work, or have worked, in the State of

 New York for HP, HPE, and/or Unisys. Plaintiffs and all of the members of the Classes have

 performed similar job duties and have spent more than 25% of their time engaged in physical

 labor. The Plaintiffs and the members of the Classes all enjoy the same statutory rights under

 NYLL § 191, NYLL § 195 (1) and NYLL § 198 (1-b).

            75. Plaintiffs will fairly and adequately represent and protect the interests of the

 members of the Classes. Plaintiffs understand that as class representatives, they assume a

 fiduciary responsibility to the Classes to represent their interests fairly and adequately. Plaintiffs

 recognize that as class representatives, they must represent and consider the interests of the

 Classes just as they would represent and consider their own interests. Plaintiffs understand that

 in decisions regarding the litigation and its possible settlement, they must not favor their own

 interests over the Classes. Plaintiffs recognize that any resolution of a class action must be in the

 best interest of the Classes.        Plaintiffs understand that in order to provide adequate

                                                   9
                                                                                              7074733.1
Case 2:20-cv-00974-GRB-AKT Document 11 Filed 05/05/20 Page 10 of 14 PageID #: 75




 representation, they must be informed of developments in litigation, cooperate with class

 counsel, and testify at depositions and/or trial.

            76. Plaintiffs have retained counsel competent and experienced in complex class

 actions and employment litigation.

            77. There is no conflict between Plaintiffs and the members of the Classes.

            78. A class action is superior to other available methods for the fair and efficient

 adjudication of this litigation. The members of the Classes have been damaged and are entitled

 to recovery as a result of Defendants’ violations of NYLL § 191, NYLL § 195 (1) and NYLL §

 198 (1-b). Although the relative damages suffered by the individual members of the classes are

 not de minimis, such damages are small compared to the expense and burden of individual

 prosecution of this litigation. The individual members of the Classes lack the financial resources

 to vigorously prosecute individual lawsuits against Defendants to recover, inter alia, liquidated

 damages. In addition, class litigation is superior because it will obviate the need for unduly

 duplicative litigation that might result in inconsistent judgments about Defendants’ practices.

            79. This action is properly maintainable as a class action under Federal Rule of Civil

 Procedure 23(b)(3) as the questions of law and fact common to the members of the Classes

 predominate over any other questions affecting only individual members, and as a class action is

 superior to other available methods for fairly and efficiently adjudicating the controversy.

            80. This action is properly maintainable as a class action under Federal Rules of Civil

 Procedure 23(b)(1)(A) and 23(b)(1)(B) in that prosecuting separate actions by individual

 members of the Classes would create a risk of adjudications with respect to the individual

 members of the Classes that may establish incompatible standards of conduct for the parties

 opposing the Classes and/or that, as a practical matter, would be dispositive of the interests of the

                                                     10
                                                                                             7074733.1
Case 2:20-cv-00974-GRB-AKT Document 11 Filed 05/05/20 Page 11 of 14 PageID #: 76




 other members of the Classes not parties to the individual adjudications or would substantially

 impair or impede their ability to protect their interests.

                                   FIRST CAUSE OF ACTION
                                Violations of NYLL §§ 191 and 198
                                      Against All Defendants

             81. Plaintiffs repeat and reallege paragraphs 1 through 80 hereof, as if fully set forth

 herein.

             82. Plaintiffs and the members of the Classes were/are employed by Defendants.

             83. Plaintiffs and the members of the Classes spent/spend most of their time engaged

 in physical labor.

             84. Plaintiffs and the members of the Classes spent/spend at least 25% of their time

 engaged in physical labor.

             85. Plaintiffs and the members of the Classes were/are manual workers as defined by

 the NYLL.

             86. Plaintiffs and the members of the Classes were/are entitled to be paid on a weekly

 basis and no later than seven days after the workweek in which the wages were/are earned.

             87. Defendants willfully failed to pay the Plaintiffs and the members of the Classes as

 frequently as required by NYLL § 191.

             88. Defendants willfully failed to pay wages to the Plaintiffs and the members of the

 Classes within seven days after the end of each workweek in which wages were earned as

 required by NYLL § 191.

             89. Due to Defendants’ violations of the NYLL, Plaintiffs and the members of the

 Classes are entitled to recover from Defendants liquidated damages, reasonable attorneys’ fees,

 costs, and pre-judgment and post-judgment interest.

                                                   11
                                                                                            7074733.1
Case 2:20-cv-00974-GRB-AKT Document 11 Filed 05/05/20 Page 12 of 14 PageID #: 77




             90. Due to Defendants’ violations of the NYLL, each of the individual Plaintiffs has

 been damaged in an amount in excess of $75,000.

             91. Due to Defendants’ violations of the NYLL, Plaintiffs and the members of the

 Classes have been damaged in an amount in excess of $5,000,000.

                                  SECOND CAUSE OF ACTION
                            Violations of NYLL §§ 195 (1) and 198 (1-b)
                                           Against HPE

             92.   Plaintiffs repeat and reallege paragraphs 1 through 91 hereof, as if fully set forth

 herein.

             93.   Pursuant to Section 195(1) of the NYLL, an employer must furnish an employee

 with a notice listing, inter alia, the rate of pay, including overtime pay, whether the pay is hourly,

 daily, or weekly, the regular day on which pay is dispersed, the name of the employer and its contact

 information, and any allowances taken.

             94. This notice must be provided in English and in the language identified by each

 employee as the primary language of such employee, at the time of hiring and must be maintained by

 the employer for six (6) years.

             95. Prior to February 27, 2015, an employee not furnished with a compliant wage notice

 within 10 days of hiring was entitled to damages of fifty dollars for each workweek that the violations

 occurred or continue to occur.

             96. On and after February 27, 2015, an employee not furnished with a compliant wage

 notice within 10 days of hiring is entitled to damages of fifty dollars for each workday that the

 violations occurred or continue to occur.

             97. At all relevant times HPE failed to comply with NYLL § 195 by, inter alia,

 failing to provide Plaintiffs and the members of the Notice Class with the required wage notices

                                                   12
                                                                                               7074733.1
Case 2:20-cv-00974-GRB-AKT Document 11 Filed 05/05/20 Page 13 of 14 PageID #: 78




 and/or failing to give Plaintiffs and the members of the Notice Class copies of the notices for

 their records.

            98. Due to HPE’s violations of the NYLL, Plaintiffs and the members of the Notice

 Class are entitled to recover from HPE the statutory damages provided by NYLL § 198 (1-b).

                                      PRAYER FOR RELIEF

            WHEREFORE, Plaintiffs, individually and on behalf of all other similarly situated

 persons, respectfully request that the Court grant the following relief:

            a) Certification of this case as a class action pursuant to Rule 23 of the Federal Rules

 of Civil Procedure;

            b) Designation of Plaintiff(s) as representatives of the Classes and counsel of record

 as class counsel;

            c) Liquidated damages permitted pursuant to the NYLL;

            d) Statutory damages permitted pursuant to NYLL;

            e) Prejudgment interest;

            f) Post-Judgment interest;

            g) Reasonable attorneys’ fees and costs of the action; and

            h) Such other relief as this Court shall deem just and proper.




                                                  13
                                                                                           7074733.1
Case 2:20-cv-00974-GRB-AKT Document 11 Filed 05/05/20 Page 14 of 14 PageID #: 79




                                        JURY DEMAND
       Plaintiffs demand a trial by jury on all claims properly triable by a jury.

 Dated: Huntington, New York
        April 27, 2020
                                              Respectfully Submitted,

                                              MOSER LAW FIRM, P.C.



                                              By:
                                                      Steven J. Moser, Esq.
                                                      Paul A. Pagano, Esq.
                                                      Attorneys for Plaintiffs
                                                      5 East Main Street
                                                      Huntington, NY 11743
                                                      (516) 671-1150
                                                      smoser@moseremploymentlaw.com




                                                14
                                                                                      7074733.1
